The appellant, being the holder of a certificate of public convenience and necessity, by virtue of which it is transporting freight between Spokane and Hunters, sought in this action to enjoin the respondent from unlawful competition.
[1] The superior court, after trial, issued an injunction against the respondent transporting freight between Spokane and Hunters, with the provision that the
". . . decree shall not apply insofar as you are engaged in the transportation of agricultural, horticultural, dairy or other farm products from the point of production to the market, or transporting or hauling freight upon special independent contract, or merchandise of his own." *Page 482 
From this provisional part of the decree, appellant appeals.
There is no statement of facts in the record, and the only matter which is before us for determination is, whether this provision in the decree is incorrect. Without a statement of facts, we do not know upon what evidence this provision is based. It merely follows the law as laid down in Rem. Comp. Stat., § 6387 [P.C. § 234-3], which provides that no certificate is necessary for the transportation of agricultural, horticultural, or dairy or other farm products from the point of production to the market, and by this court, which has held that hauling freight upon special independent contract, or the hauling of merchandise belonging to the transporter, is not prohibited by law. Carlsen v. Cooney, 123 Wash. 441, 212 P. 575; Davis Banker v. Metcalf, 131 Wash. 141, 229 P. 2.
We therefore find no reason for disturbing the decree.
Judgment affirmed.
MITCHELL, FRENCH, FULLERTON, and MAIN, JJ., concur. *Page 483